IN THE UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT

                      _____________________

                           No. 99-30451
                      _____________________



DELTA RADIOLOGY LTD.; CHRISTOPHER FRANCIS
LAWRENCE, M.D.; ROBERTO MOLINA MARTINEZ, M.D.;
EDUARDO MOLINET, M.D.; JASH I. PATEL, M.D.;
PAUL R. ROSEL, M.D.; ARTHUR JERRY
SATTERLEE, M.D.; FLOYD EDGAR SCALES, M.D.;
RICHARD HOWARD TUPLER, M.D.; PHILLIP DAVID
WEAVER, M.D.; STEVEN DAVID YELLIN, M.D.,

                                              Plaintiffs-Appellants,

                             versus

HOSPITAL SERVICE DISTRICT NO. 2 OF
JEFFERSON PARISH, doing business as
East Jefferson General Hospital,

                                                 Defendant-Appellee.

******************************************************************

                      _____________________

                           No. 99-30453
                      _____________________



JEFFERSON PARISH HOSPITAL SERVICE
DISTRICT NO. 2, Parish of Jefferson,
State of Louisiana doing business as
East Jefferson General Hospital,

                                                 Plaintiff-Appellee,

                             versus

DELTA RADIOLOGY, LTD., A Professional
Corporation; CHRISTOPHER FRANCIS
LAWRENCE, M.D.; ROBERTO MOLINA MARTINEZ, M.D.;
EDUARDO MOLINET, M.D.; JASH I PATEL, M.D.;
PAUL R. ROSEL, M.D.; ARTHUR JERRY SATTERLEE, M.D.;
FLOYD EDGAR SCALES, M.D.; RICHARD HOWARD
TUPLER, M.D.; PHILLIP DAVID WEAVER, M.D.;
STEVEN DAVID YELLIN, M.D.,

                                                       Defendants-Appellants.

_________________________________________________________________

      Appeals from the United States District Court for the
                  Eastern District of Louisiana
                   (99-CV-434-B & 99-CV-978-B)
_________________________________________________________________
                          March 9, 2000

Before JOLLY and DeMOSS, Circuit Judges, and DAVID D. DOWD,*
District Judge.

PER CURIAM:**
     Pending before us is the appeal of the plaintiff, Delta

Radiology, Ltd., from the judgment that dismissed its suit, (Number

99-0434),    for   lack   of   subject       matter   jurisdiction,      and   that

remanded    the    suit   of   the    defendant,      East   Jefferson    General

Hospital(“EJGH”),(Number 99-0978), back to state court.                  The chief

issue presented by this appeal is whether the district court erred

in holding that Delta failed to raise a sufficient question of

federal law allowing the court to exercise its federal question

jurisdiction.      Finding no error on the part of the district court,

we affirm.

     Count 1 of Delta’s complaint, which seeks declaratory relief,

fails to provide a sufficient basis for the district court to

exercise its federal question jurisdiction. Any potential question

    *
     District Judge of the           Northern District of Ohio, sitting by
designation.

     Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.




                                         2
of federal law implicated by this claim would arise only as a

defense to a potential claim by EJGH seeking to enforce the May

1997 Agreement.     See Lowe v. Ingalls Shipbuilding, 723 F.2d 1173,

1179 (5th Cir. 1984)(stating that in determining whether our court

has subject matter jurisdiction in a declaratory judgment action,

the court must ask whether “a coercive action brought by the

declaratory defendant” would implicate a federal question); and

Coury v. Prot, 85 F.3d 244, 255 (5th Cir. 1996)(stating that

illegality of contract is an affirmative defense under federal

law).    Consequently, Count 1 does not provide a sufficient basis

for the exercise of federal question jurisdiction.

     Similarly, Count 2 of Delta’s complaint, although cloaked in

constitutional language, likewise fails to state a cognizable

federal question.    Although it is true that the due process clause

does “provide[] a mechanism by which a person’s property or liberty

may not be permanently diminished or abrogated without first being

accorded that procedural protection designed to ensure a principled

and evenhanded examination of the basis of any such deprivation,”

“[b]y its own terms, the due process clause is not implicated

unless    an   individual’s    property   or   liberty   interests   are

threatened.”    Martin v. Memorial Hosp. at Gulfport, 130 F.3d 1143,

1147 (5th Cir. 1997).         It is clear that Delta has failed to

identify the source of any property interest that is implicated

after the termination of the May 1997 Agreement.          Consequently,




                                    3
Court 2 fails to state a federal question.    The judgment of the

district court is therefore AFFIRMED.

     Finally, we turn to Delta’s contention that the district court

erred in remanding the companion case, Number 99-0978, back to

state court.    Our precedent is clear that under the factual

circumstances presented by this case, “an order remanding a case to

[the] State court from which it was removed is not reviewable on

appeal or otherwise.”   Smith v. Texas Children’s Hosp., 172 F.3d
923, 925 (5th Cir. 1999); see also 28 U.S.C. § 1447(d) (West 1999).

Consequently, we lack jurisdiction to consider the merits of this

appeal and it is DISMISSED.

                                              AFFIRMED; DISMISSED.




                                4